COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Rafael Ortega, Rosara Investments, LLC,. LMMM Houston #50 Ltd.,
                          and SOGA Investments, Ltd. v. Amin Abel, Mohamad Mustafa, Saeed
                          Abdel Fatah, Ihab Aboushi, Hanna Hinnawi, Sameera Abel, Amy
                          Latif, Joann Barghout, Super Bravo, Inc., Bravo Ranch, Inc., Abel,
                          Inc., Houston Bravo, Inc.

Appellate case number:    01-16-00415-CV

Trial court case number: 2012-70156

Trial court:              269th District Court of Harris County

       It is ORDERED that the motion for en banc reconsideration is denied.

Judge’s signature: ___/s/ Laura C. Higley___
                   Acting for the Court

En banc court consist of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justices Jennings and Lloyd dissent from the denial of en banc reconsideration. Justice Jennings
dissents for the reasons articulated in the dissent of Justice Lloyd.

Date: __December 4, 2018__